Citation Nr: 0103426	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-18 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for residuals of a left 
forearm fracture, including excision of an olecranon bursa, 
arthritis, and limitation of motion in the left forearm, 
currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

Review of the claims file that includes information from 
BIRLS reflects that the appellant had active military service 
from January 1944 to May 1947 and from September 1950 to 
August 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

Evidence in the claims file indicates that the file was 
reconstructed in December 1991.  An August 1996 rating 
decision noted that the appellant was service connected for 
residuals of a fractured left forearm, which were rated 
noncompensable.  


REMAND

Service medical records show that the appellant provided a 
history of a broken left arm with open reduction, bone graft, 
and insertion of a silver plate at the September 1950 
entrance examination for his second period of active military 
service.  A September 1950 X-ray of the left forearm bones 
revealed evidence of old fractures of the middle and upper 
third of both bones, osteoarthritic changes in the left 
elbow, and resection of the left radius head.  An August 1952 
separation examination noted a history of a left arm fracture 
in 1948, with no symptoms, and indicated that the appellant 
was right-handed.  

VA X-rays of the left forearm in June 1996 revealed old 
fractures of the proximal radius and middle third of the ulna 
with a surgical screw in place, and evidence of posttraumatic 
arthritis in the left elbow.  

Private medical records show that the appellant was treated 
in June 1998 for complaints of left elbow problems, at which 
time examination revealed significant arthritis in the left 
elbow with a lack of 40 degrees of full extension in the 
elbow.  He received steroid injections.  Shortly thereafter, 
in July 1998, the appellant underwent complete excision of a 
large fibrotic olecranon bursa in the left elbow.  While a 
December 1998 notation in the private medical records 
indicated that the appellant was still having problems with 
the left elbow, another December 1998 notation indicated that 
the elbow looked fine.  A June 1999 medical record from 
T. Kincer, M.D., diagnosed rheumatoid arthritis.  Another 
June 1999 medical statement, from D. P. Herrick, M.D., 
indicated that the appellant was experiencing persistent pain 
in his left elbow, which was complicated by rheumatoid 
arthritis; the impression was lateral epicondylitis.  The 
appellant received an injection of Marcaine and Depo Medrol 
in the left lateral epicondyle, and was provided with a TENS 
unit.  An August 1999 medical record reported a history of 
rheumatoid arthritis for several years with deformities of 
the wrist, fingers, elbows, and other large joints.  In 
August and September 1999 medical statements, Dr. Kincer 
diagnosed the appellant with left arm neuropathy secondary to 
nerve entrapment.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because the 
medical evidence indicates that the appellant has continued 
to experience left elbow pain and problems subsequent to the 
July 1998 left elbow surgery, and there has been no VA 
compensation examination since that surgery to ascertain the 
degree of disability, including any limitation of motion, 
associated with the appellant's service-connected left 
forearm/elbow disorder, the Board believes a remand is 
necessary in order to obtain additional medical evidence and 
to insure that the appellant receives his due process rights.  

Accordingly, the claim must be remanded for the following 
actions:  

1.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
severity of disability related to his service-
connected residuals of a left forearm fracture, 
which include excision of an olecranon bursa, 
arthritis, and limitation of motion in the left 
forearm.  The claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination.  All 
indicated special studies pertaining to the 
left forearm/elbow, including range of motion 
and strength testing, should be performed.  The 
examiner should be requested to identify all 
current left forearm/elbow disability and to 
express an opinion as to the amount of 
functional impairment attributable to the 
service-connected left forearm/elbow disability 
as a result of pain and other symptoms.  See 
DeLuca, supra.  The examiner should provide 
complete rationale for all conclusions reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b).  


